DETAILED ACTION

Claims 1-15 are presented for examination

Allowable Subject Matter

Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the limitation “computer-readable recording medium”.  In light of the Applicant's Specification being silent in defining the term “computer-readable recording medium” and acknowledging the current ordinary meaning of “computer-readable recording medium” in the electronics and storage arts to encompass transitory media.
Applicant is encouraged to amend Claim 15 to read “non-transitory computer-readable recording medium” in order to overcome the rejection under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations ….identified to be stable and …identified to be unstable.  Are being rejected for indefinite basis.  For purpose of examination, the examiner interprets claim 1 for stable as stable voltage level where unstable as unstable voltage level.  In this case, a stable power level enables the functionality of the device where unstable voltage level prevent the device from functioning normally.  Examiner views of stable as normal operation of the device where unstable as abnormal operation of the device.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6-8, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US Patent Application 20110055539) in the view of Noh (US Patent Application 20110197018).
As per claim 1, Sasaki teaches a volatile memory [34, fig. 3]. 
a nonvolatile memory [35, fig. 3].
a processor [31, fig. 3] configured to:
receive a power-off input for the display apparatus in response to a system status of the display apparatus being identified to be stable, enter a power-saving mode while maintaining power supply to the volatile memory in which execution data regarding an application currently being executed is stored [0017, 0019, 0042, during the normal operation of the system, a shutdown even occurs, where power is stop from the system, but only supplied to the volatile memory where the system is entered in low power mode.  In this case, the program setting is saved into the volatile memory to subsequently reload faster thereafter].
Sasaki does not teach in response to the system status of the display apparatus being identified to be unstable, perform a rebooting operation after storing execution status information of the application currently being executed in the nonvolatile memory.
However, Noh teaches in response to the system status of the display apparatus being identified to be unstable, perform a rebooting operation after storing execution status information of the application currently being executed in the nonvolatile memory [0096-0099, fig. 9 as 
store, in the volatile memory, the execution data regarding the application which
is obtained by executing the application by using application execution status information stored in the nonvolatile memory [0097, stored data which is related a function or application execution in the volatile memory, for example data that was in the nonvolatile memory can be stored to the volatile memory while continue supply power to the volatile memory and remove power from nonvolatile memory].
Where Sasaki continue to teach enter the power saving mode while maintaining the power supply to the volatile memory [0019-0020, as pointed out this type of power saving mode retain system state without fully shutting down the system.  In this case, power is continue to supply to the volatile memory].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sasaki to include the method of Noh to allow the system to be restart while storing state information.  This process allow fast restart as well as power saving without losing application state.

As per claim 3, Sasaki does not teach the application execution status information includes at least one of an identifier of the application, location information for accessing the application, and execution position information of the application.
However, Noh teaches the application execution status information includes at least one of an identifier of the application, location information for accessing the application, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sasaki to include the method of Noh to allow the storing of the application state.

As per claim 4, Sasaki teaches the execution data regarding the application includes an application program being executed and data related to execution of the application [0082, application data stored in the volatile memory].

As per claim 6, Sasaki teaches the processor is further configured to determine the system status of the display apparatus in response to the receiving of the power-off input [0021, 0085-0089, fig. 4, battery determination state].

As per claim 7, Sasaki teaches in response to the receiving of the power-off input, a method of entering the power saving mode by referring to the data the system status of the display apparatus, the data being stored in the volatile memory or the nonvolatile memory [0017, 0019, 0042, during the normal operation of the system, a shutdown even occurs, where power is stop from the system, but only supplied to the volatile memory where the system is entered in low power mode.  In this case, the program setting is saved into the volatile memory to subsequently reload faster thereafter].
Sasaki does not teach if the system status of the display apparatus is identified to be unstable, store data representing the system status of the display apparatus in the volatile 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sasaki to include the method of Noh to allow the system to be restart while storing state information.  This process allow fast restart as well as power saving without losing application state

As per claims 8, 10-11, and 13-15, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8, 10-11, and 13-15 are also rejected as being unpatentable over Sasaki in view of Noh for the same reasons set forth in the rejected claims above.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US Patent Application 20110055539) in the view of Noh (US Patent Application 20110197018) and in the view of Westerinen (US Patent Application 20060123258).
As per claims 2 and 9, Sasaki and Noh do not teach when receiving a power-on input for the display apparatus that is in a power saving mode, resume execution of the application by using the execution data regarding the application, which is stored in the volatile memory.
However, Westerinen teaches when receiving a power-on input for the display apparatus that is in a power saving mode, resume execution of the application by using the execution data regarding the application, which is stored in the volatile memory [0020, as pointed out when the system receives a power input such as press a key, the system can wake from power saving mode and resume the operation where it had left of].


To help with the prosecution of this application another rejection is given for claim 1

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent Application 20160103477) in the view of Noh (US Patent Application 20110197018).
As per claim 1, Park teaches receive a power-off input for the display apparatus in response to a system status of the display apparatus being identified to be stable, enter a power-saving mode while maintaining power supply to the volatile memory in which execution data regarding an application currently being executed is stored [0022, 0041-0041, during a power off command, information is saved into the memory where the devices is goes into low power mode].
Park does not teach in response to the system status of the display apparatus being identified to be unstable, perform a rebooting operation after storing execution status information of the application currently being executed in the nonvolatile memory.
However, Noh teaches in response to the system status of the display apparatus being identified to be unstable, perform a rebooting operation after storing execution status information of the application currently being executed in the nonvolatile memory [0096-0099, fig. 9 as pointed out if the supply voltage drops to specific level abruptly and no other power source is in used, then an instant on and off state can be performing according to figure 9].
store, in the volatile memory, the execution data regarding the application which

Where Park continue to teach enter the power saving mode while maintaining the power supply to the volatile memory [0022, power is provided to the volatile memory during standby mode].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Park to include the method of Noh to allow the system to be restart while storing state information.  This process allow fast restart as well as power saving without losing application state.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goda (US 20130305069) teaches information processing apparatus control method thereof, and storage medium.
Lee (US 20130061090) teaches partial rebooting recovery apparatus.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187